March 4, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
           WCW INTERNATIONAL, INC., AND CHRIS WILMOT,
                     Appellants/Cross-Appellees

NO. 14-12-00940-CV
NO. 14-12-01077-CV                       V.
NO. 14-12-01139-CV

 JERRY W. BROUSSARD, RONNIE D. LABORDE, DAVID M. KERNION,
DAVID O. STRICKLAND, CRAIG M. BOREL, KEVIN J. ROUSSEL, GEORGE
   A. LOWERY, AND CARLOS O. GIRON, Appellees/Cross-Appellants
                ________________________________

       These causes, a consolidated appeal from the judgment in favor of
appellees/cross-appellants, Jerry W. Broussard, Ronnie D. Laborde, David M.
Kernion, David O. Strickland, Craig M. Borel, Kevin J. Roussel, George A.
Lowery and Carlos O. Giron, signed September 21, 2012, were heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.